Citation Nr: 1229087	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  03-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral vascular disease, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active duty from April 1957 to April 1959, and from June 1949 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2002 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The August 2002 rating decision denied entitlement to service connection for peripheral vascular disease.  In January 2007, the Board remanded the claim for additional development.  The March 2009 rating decision denied the appellant's claim for entitlement to service connection for hypertension.  In October 2010 and July 2011, the Board remanded the claims.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In June 2010, a Travel Board hearing was held before the undersigned and a transcript of that hearing is of record.

In October 2010, the Board dismissed the appellant's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) because the appellant requested that the appeal be withdrawn prior to the June 2010 hearing.  In November 2010, the appellant stated that he had requested that the issue of PTSD be continued since the law had changed.  He stated that it was his understanding that his request to leave PTSD in the claim had been forwarded to the Board.  As the appellant's claim for service connection for PTSD was dismissed and there is no indication that VA received a request from the appellant to continue his claim prior to November 2010, the Board construes his statement as a request to reopen his claim for entitlement to service connection for PTSD.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 and July 2011 remands, the Board requested opinions from VA examiners as to whether the appellant's service-connected diabetes mellitus caused or aggravated his hypertension or peripheral vascular disease.  In the July 2011 remand, the Board specified that the agency of original jurisdiction (AOJ) must first contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence.  The appellant was then to be afforded an appropriate VA examination to determine the etiology of any hypertension and peripheral vascular disease found.  The VA examiner was specifically requested to discuss and distinguish the previous VA and private medical opinions.

In July 2011 the AOJ sent the appellant a letter requesting additional evidence.  The appellant sent information regarding additional evidence and additional private treatment records were eventually associated with the claims file.  However, the appellant was scheduled for a VA examination in August 2011, prior to receipt of the additional evidence.  

The August 2011 VA examiner opined that it was not at least as likely as not that hypertension was due to service-connected diabetes mellitus.  The VA examiner noted that hypertension was diagnosed in 2000 which preceded the appellant's diagnosis of diabetes mellitus in 2001.  However, this statement appears to be inaccurate.  The appellant's VA treatment records reflect that he was diagnosed with diabetes mellitus in March 2001 and June 2001.  Hypertension was not noted at that time.  A February 2002 VA treatment record reflects that the appellant was diagnosed with hypertension and started on Fosinopril.  The appellant's private treatment records reflect that he was diagnosed with borderline diabetes mellitus in 1999 and had a history of mild diabetes mellitus in March 1999.  The March 1999 private treatment record noted that the appellant had "no history of hypertension" and that he had a history of hypertension.  Although the record is unclear, it indicates the appellant may not have had a history of hypertension in March 1999.  There was no indication that he had hypertension at that time.  A May 1999 private treatment record indicated that the appellant had a history of mild diabetes mellitus but did not note hypertension.  

The VA examiner further opined that it was not at least as likely as not that hypertension was aggravated by service-connected diabetes mellitus.  As a rationale for the opinion, the VA examiner stated that there was no objective evidence to support hypertension aggravation or worsening beyond natural progression.  The VA examiner also opined that the appellant's peripheral vascular disease was not at least as likely as not due to or aggravated by service-connected diabetes mellitus.  The VA examiner noted that there was no objective evidence to support peripheral vascular disease aggravation or worsening beyond natural progression.  

The Board finds that the August 2011 VA examiner's rationale is inadequate.  The VA examiner did not explain why there was no objective evidence of aggravation of hypertension and peripheral vascular disease by the appellant's service-connected diabetes mellitus.  In a March 2009 letter, N.A.K., M.D., stated that the appellant's diabetes mellitus was most likely contributing to his hypertension, which indicates the appellant's hypertension may have been aggravated by diabetes mellitus.  The VA examiner also relied on an inaccurate factual premise in her rationale for the opinion that it was not at least as likely as not that hypertension was due to service-connected diabetes mellitus.  The VA examiner did not address and distinguish previous VA and private medical opinions, as requested in the July 2011 remand.  The VA examination was conducted prior to receipt of additional private treatment records which were relevant to the appellant's claim.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims has held that "where remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance."  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be remanded again for an adequate VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided to an appropriate VA examiner to provide opinions at to the following:

* Whether it is at least as likely as not that the appellant's hypertension was (1) proximately due to or the result of or (2) aggravated by (i.e. permanently worsened beyond the normal progression of the disability) his service-connected disabilities mellitus.

* Whether it was at least as likely as not that the appellant's hypertension is related to service.

* Whether it is at least as likely as not that the appellant's peripheral vascular disease was (1) proximately due to or the result of or (2) aggravated by (i.e. permanently worsened beyond the normal progression of the disability) his service-connected disabilities mellitus.

The VA examiner should discuss and distinguish the pervious VA and private medical opinions.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

If the VA clinician determines that an additional examination is necessary, such should be accomplished.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  
If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of any notification letter sent to the Veteran advising him of the time, date, and location of the examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable. 

2.  Thereafter, readjudicate the issues on appeal of entitlement to hypertension, to include as secondary to service-connected diabetes mellitus, type II, and entitlement to service connection for peripheral vascular disease, claimed as secondary to service-connected diabetes mellitus, type II.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


